     Case 2:19-cv-00948-MCE-KJN Document 19 Filed 05/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEXTER BROWN,                                     No. 2: 19-cv-0948 MCE KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    GAVIN NEWSOM, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On May 8, 2020, in 2: 20-cv-154 JAM KJN P, the United States Postal

19   Service returned mail addressed to plaintiff as undeliverable, with the notation, “Deceased.”

20          Accordingly, the undersigned herein vacates plaintiff’s pending motion for

21   reconsideration (ECF No. 15) as well as the findings and recommendations recommending that

22   this action be dismissed based on plaintiff’s failure to pay the filing fee (ECF No. 16.) Instead,

23   the undersigned will later recommend that this action be dismissed based on plaintiff’s failure to

24   prosecute.

25   ///

26   ///

27   ////

28   ////
                                                       1
     Case 2:19-cv-00948-MCE-KJN Document 19 Filed 05/21/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for reconsideration (ECF

 2   No. 15) and the March 6, 2020 findings and recommendations (ECF No. 16) are vacated.

 3   Dated: May 21, 2020

 4

 5

 6

 7
     Br948.vac
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
